Citation Nr: 0310641	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  93 - 26 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hypertension, also 
claimed as secondary to the service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for gastrointestinal 
conditions, to include Crohn's disease and a hiatal hernia, 
also claimed as secondary to the service-connected PTSD.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel 



INTRODUCTION

The veteran had active military service from July 1967 to 
March 1971.  He served in Viet Nam from August 1969 through 
August 1970.

This matter came before the Board of Veterans' Appeals on 
appeal from a June 1990 rating decision by the Department of 
Veterans Affairs (VA) New York, New York Regional Office 
(RO), denying the veteran in pertinent part service 
connection for hypertension and an upper gastrointestinal 
condition on a direct basis.  This appeal also stems from a 
June 1992 and later rating decision, which denied entitlement 
to service connection for hypertension and an upper 
gastrointestinal condition as secondary to the veteran's 
service-connected PTSD.  The Board observes at this juncture 
that the fact that the veteran changed his theory of 
entitlement from a direct basis to entitlement under a 
secondary basis during the course of his appeal does not 
create separate claims.  A new theory of entitlement for the 
same disability does not constitute a new claim.  Bielby v. 
Brown, 7 Vet.App. 260 (1994); Ashford v. Brown, 10 Vet.App. 
120 (1997).

In May 2002, the Board undertook additional development on 
the issues presented on appeal pursuant to authority under 38 
C.F.R. § 19.9 (a)(2) (2002).  The veteran was notified of 
this action in September 2002.


REMAND

In this case the Board, as noted above, undertook action to 
develop evidence to assist the veteran in substantiating her 
claim pursuant to the provisions of 38 C.F.R. § 19.9 (a) (2).  
As a result of that development reports of VA examinations 
afforded to the veteran in connection with his claims and 
records used by the Social Security Administration in 
adjudicating the veteran's claim for disability benefits have 
been obtained and associated with his claim's file.

The veteran has not waived RO review of the evidence 
developed by the Board in connection with his claim.

Under 38 C.F.R. § 19.9(a)(2), the Board was authorized to 
obtain additional evidence, clarify evidence, correct a 
procedural defect and undertake additional action essential 
for a proper appellate decision.  This section also 
authorized the Board to render a decision not less than 
30 days after notifying the appellant of the additional 
development by the Board.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that the 
provisions of 38 C.F.R. § 19.9(a)(2) are invalid because, in 
combination with 38 C.F.R. § 20.1304 (2002), they allow the 
Board to consider additional evidence without having remanded 
the matter to the RO for initial consideration of the 
evidence developed by the Board and without having obtained a 
waiver from the claimant of such RO consideration.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
Consequently, this case must be remanded to the RO for its 
initial consideration of the recently developed evidence.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should again review the case on 
the basis of all the evidence of record, 
to include the evidence developed by the 
Board subsequent to the issuance of the 
December 2000 Supplemental Statement of 
the Case.  If the benefit sought on 
appeal remains denied, the veteran should 
be furnished a supplemental statement of 
the case and given an opportunity to 
respond.

The purpose of this REMAND is to afford the appellant due 
process of law, and the Board does not intimate any opinion 
as to the merits of the case, either favorable or unfavorable 
at this time.  The veteran has the right to submit additional 
evidence and argument on matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



                       
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100 (b) (2002).





